Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-14, 15, and 18-20) in the reply filed on 2/4/2021 is acknowledged.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of liquid pumps of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because it is unclear what structure in the drawings are the one or more fifth sub-channel and the one or more sixth sub-channels as claimed in claim 9. It would be appreciated if these elements were labeled clearly in the drawings and specifications.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claim 12 is objected to because of the following informalities: “cross-sectional shape” should read “cross-sectional shapes” if referring to the plural “cross sectional shapes” of claim 11.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-9, 11-13, 14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the last paragraph of claim 2 recites “a second liquid inlet channel, and a third liquid inlet channel”. Since “a second liquid inlet channel, and a third liquid inlet channel” were established in claim 1, line 4, it is unclear if the liquid inlet channels of claim 2 are the same or different from the liquid inlet channels of claim 1. Claim 3 
Regarding claim 5, claim 5 recites the limitation "the cover plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the last paragraph of claim 6 recites “…to introduce an antigen to be tested”. Since “an antigen” was established in claim 1, line 12, it is unclear if the antigen of claim 6 is the same or different from the antigen of claim 1. Claims 7, 8, 11, 12, 18, and 19 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 6, the last paragraph of claim 6 recites "a first antibody”. Since “an antibody” was established in claim 1, line 12, it is unclear if the antibody of claim 6 is the same or different from the antibody of claim 1. Claims 7, 8, 11, 12, 18, and 19 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 9, claim 9 recites “the immune reaction cell comprises one or more fifth sub-channels that are connected end to end,” which is unclear. If the one or more fifth sub-channels are connected end to end, the sub-channel would be still a single sub-channel. It is unclear how the structures of the fifth sub-channels are structurally connected to the liquid inlet end and outlet end of the immune reaction cell. Claims 10, 13, 14, and 20 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 9, claim 9 recites “the luminescent reaction cell comprises one or more sixth sub-channels that are connected end to end,” which is unclear. If the one or more sixth sub-channels are connected end to end, the sub-channel would be still a single sub-channel. It is unclear how the structures of the sixth sub-channels are structurally connected to the inlet end of the luminescent reaction cell. Claims 10, 13, 14, and 20 
Regarding claim 13, claim 13 recites the limitation "…the fifth sub-channel out of the plurality of cross-sectional shapes" in lines 2-3.  There is insufficient antecedent basis for this limitation (“plurality of cross-sectional shapes”) in the claim. Claim 14 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 13, claim 13 recites the limitation "…the sixth sub-channel out of the plurality of cross-sectional shapes" in lines 3-4.  There is insufficient antecedent basis for this limitation (“plurality of cross-sectional shapes”) in the claim. Claim 14 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 14, claim 14 recites “respective diameters of ones of the plurality of cross-sectional shapes”. It is not clear if “ones” is referring to a singular cross-sectional shape of the fifth sub-channel or sixth sub-channel as established in claim 13 or multiple cross-sectional shapes.
Regarding claim 20, claim 20 recites “the fifth sub-channel and the sixth sub-channel”, which is unclear. It is unclear if the applicant is referring to the “one or more” fifth sub-channels and the “one or more” sixth sub-channel of claim 9 or a singular sub-channel.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jovanovich (US 7745207 B2, hereinafter “Jovanovich”).
Regarding claim 1, Jovanovich teaches a microfluidic chip (abstract) comprising: 
a base plate (Fig. 3 and column 4, lines 31-41 teaches a sample capture and purification module which can be a microfluidic device which would inherently comprise a base plate since a base plate is necessary for the structure of a microfluidic device), and 
a first liquid inlet channel (Fig. 3, considered the inlet channel of “sample”), a second liquid inlet channel (considered the “beads” inlet channel), a third liquid inlet channel (considered the “reagent one” inlet channel), an immune reaction cell (considered the “IMS Chamber”), and a luminescent reaction cell (considered the channel labeled “To NanoBioProcessor” in Fig. 3 and the “RT-PCR Chamber” 231, which is interpreted as the NanoBioProcessor, in Fig. 29) inherently formed on a first surface of the base plate (it would be inherent for the channels to be formed on a first surface of the base plate because column 5, lines 6-11 teaches the microchip is manufactured by known microfabrication techniques and forming channels on a base place is well-known), 
wherein an outlet end of the immune reaction cell is in communication with a liquid inlet end of the luminescent reaction cell (Fig. 3 shows the IMS chamber in communication with the NanoBioProcessor), and a primer is inherently in the immune reaction cell for immobilizing an antigen-antibody complex generated in the immune reaction cell (the primer is inherent since column 5, lines 55-62 teaches the beads can immobilize specific DNA sequences, which would inherently have a primer because a primer is necessary for binding DNA sequences), 
is capable of introducing an antigen to be tested and an antibody into the immune reaction cell, 
wherein a liquid outlet end of the second liquid inlet channel is in communication with the liquid inlet end of the immune reaction cell (Fig. 3 shows the “beads” channel in communication with the IMS chamber), and 
wherein the second liquid inlet channel is capable of introducing an alkaline solution into the immune reaction cell, 
wherein a liquid outlet end of the third liquid inlet channel is in communication with the liquid inlet end of the luminescent reaction cell (Fig. 3 shows the “reagent one” channel in communication to the NanoBioProcessor), and 
wherein the third liquid inlet channel is capable of introducing an oxidant solution into the luminescent reaction cell.
Note that the functional recitations that describe the first, second, and third liquid inlet channels do not further structurally limit the instant claim. The first, second, and third liquid inlet channels of the prior art are structurally capable of introducing any fluid into the microfluidic chip. The solutions are not positively recited within the microfluidic chip.
Note that the primer is not positively recited as structurally connected to the microfluidic chip, thus is interpreted as being able to be added at a later time. It is suggested that applicant positively recite the primer as attached to an element (i.e. surface of a channel) within the immune reaction cell. 
Regarding claim 4, Jovanovich teaches all of the elements of the current invention as stated above. Jovanovich further teaches wherein a plurality of liquid pumps are at the liquid inlet end of the first liquid inlet channel, the liquid inlet end of the second liquid inlet channel, and the liquid inlet end of the third liquid inlet channel, respectively (the plurality of liquid pumps are inherently at the inlet ends of the first, second, and third liquid inlet channels because column 11, lines 31-35 and column 5, lines 6-11 teaches pumps are used to introduce beads and fluids), and 
wherein the plurality of liquid pumps are capable of delivering corresponding liquids to the liquid inlet end of the first liquid inlet channel, the liquid inlet end of the second liquid inlet channel, and the liquid inlet end of the third liquid inlet channel, respectively.
Note that the functional recitations that describe the plurality of liquid pumps do not further structurally limit the instant claim. The plurality of liquid pumps of the prior art is structurally capable of the claimed function.
Regarding claim 5, Jovanovich teaches all of the elements of the current invention as stated above. Jovanovich further teaches wherein the base plate and a cover plate are connected by a bonding process (column 26, lines 29-33 teaches two layers are thermally bonded to form the microfluidic chip; the two layers are interpreted as the base plate and a cover plate).
Regarding claim 9, Jovanovich teaches all of the elements of the current invention as stated above. Jovanovich further teaches wherein the immune reaction cell (Fig. 3, “IMS chamber”) comprises one or more fifth sub-channels that are connected end to end (the chamber is considered a channel), and wherein the luminescent reaction cell (Fig. 3, the “to 
Regarding claim 15, Jovanovich teaches all of the elements of the microfluidic chip according to claim 1 as stated above. Therefore, Jovanovich teaches a device capable of performing chemiluminescence immunoassay, comprising: a microfluidic chip according to claim 1.
Note that the functional recitations that describe the device do not further structurally limit the instant claim. The device of the prior art is structurally capable of the claimed function (chemiluminescence can be performed using the device at a later time).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich as applied to claim 1 above, and further in view of Villa et al. (US 6727479 B2, hereinafter “Villa”).
Regarding claim 2, Jovanovich teaches all of the elements of the current invention as stated above. Jovanovich fails to teach a cover plate on a second surface of the base plate, wherein the second surface is opposite to the first surface, wherein the base plate comprises a reserved area and a non-reserved area, wherein the cover plate covers the non-reserved area; wherein the first liquid inlet channel, the second liquid inlet channel, the third liquid inlet channel, the immune reaction cell and the luminescent reaction cell are in the non-reserved area, and wherein a liquid inlet end of the first liquid inlet channel, a second liquid inlet channel, and a third liquid inlet channel extend into the reserved area.
Villa teaches a chemical microreactor (abstract; Figs. 1-2) comprising a cover plate (18) a second surface of a base plate (2), wherein the second surface is opposite to a first surface (the first surface being the bottom of base plate 2), wherein the base plate comprises a reserved 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jovanovich to incorporate the teachings of Villa to provide a cover plate on a second surface of the base plate, wherein the second surface is opposite to the first surface, wherein the base plate comprises a reserved area and a non-reserved area, wherein the cover plate covers the non-reserved area; wherein the first liquid inlet channel, the second liquid inlet channel, the third liquid inlet channel, the immune reaction cell and the luminescent reaction cell are in the non-reserved area, and wherein a liquid inlet end of the first liquid inlet channel, a second liquid inlet channel, and a third liquid inlet channel extend into the reserved area. Doing so would utilize known constructions of microfluidic devices and cover plates as taught by Villa that would allow for fluids to be introduced into microfluidic channels through inlets that are not covered by a cover plate, which would improve convenience of handling fluids.
Regarding claim 3, Jovanovich in view of Villa teaches all of the elements of the current invention as stated above. While Jovanovich teaches the microfluidic chip can include a heater (column 16, line 7), modified Jovanovich fails to teach a heating electrode on a side of the cover plate adjacent to the base plate, wherein an orthographic projection of the heating electrode on the base plate at least covers the immune reaction cell.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jovanovich in view of Villa to further  incorporate the teachings of Villa to provide a heating electrode on a side of the cover plate adjacent to the base plate, wherein an orthographic projection of the heating electrode on the base plate at least covers the immune reaction cell. Doing so would utilize well-known devices for temperature control and regulation for microfluidic devices as taught by Villa to improve temperature regulation of the microfluidic chip and thus sample analysis.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich as applied to claim 1 above, and further in view of Wu et al. (Ching-Chu Wu, et al., “Measurement of glycated hemoglobin levels using an integrated microfluidic system,” March 2014, Microfluid Nanofluid, 18:613-621. Hereinafter “Wu”).
Regarding claim 6, Jovanovich teaches all of the elements of the current invention as stated above. Jovanovich fails to teach wherein the first liquid inlet channel comprises: a first sub-channel; a second sub-channel; a third sub-channel, wherein a liquid outlet end of the first sub-channel, a liquid outlet end of the second sub-channel, and a liquid outlet end of the third 
Wu teaches a microfluidic chip (Fig. 2) for chemiluminescence immunoassay (abstract) comprising inlets, outlets, a reaction chamber, and micropumps (Fig. 2; section 2.2). Wu teaches a first liquid inlet channel (Fig. 2, “loading reservoirs”) comprising a first sub-channel, second sub-channel, third sub-channel, and fourth sub-channel (Fig. 2 shows four loading reservoirs) wherein a liquid outlet end of the first, second, third, and fourth sub-channels are concentrated at a first node (Fig. 2, “suction-type micropump” area), wherein the first node is in communication with the liquid inlet end of a reaction cell (Fig. 2, “open-chamber micromixer” area) through a connection sub-channel (Fig. 2 shows the area of the suction type micropump fluidly connected to the open-chamber micromixer through a channel). Wu teaches a sample and magnetic beads coated with antibodies were added to the microfluidic chip to be mixed, a washing step, the addition of acridinium ester labeled antibodies, the addition of H2O2 and NaOH, and measuring a chemiluminescence signal (section 2.1, page 616). Wu teaches the antibodies were a first and second antibodies (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jovanovich to incorporate the teachings of Wu to provide the first liquid inlet channel comprising a first sub-channel; a second sub-channel; a third sub-channel, wherein a liquid outlet end of the first sub-channel, a liquid outlet end of the 
Note that the functional recitations that describe the first, second, and third sub-channels do not further structurally limit the instant claim. The first, second, and third sub-channels of the prior art is structurally capable of the claimed function.
Regarding claim 7, Jovanovich in view of Wu teaches all of the elements of the current invention as stated above. Wu teaches wherein the first antibody comprises an Hb antibody (Fig. 1 (a)) and the second antibody comprises an acridinium ester-labeled antibody (Fig. 1(c)). Wu fails to teach wherein the first antibody comprises a DNA-labeled antibody.
Wu teaches the first antibody, based on an assay performed, can be a DNA-labeled antibody that would enable automatic processing and rapid detection (page 616, left column, lines 3-6, Wu teaches by reference to “Choi et al. 2002” that a magnetic bead capture methodology can also be applied to generic bio-molecule detection and analysis systems by replacing antibody/antigen with appropriate bioreceptors/reagents, such as DNA fragments or oligonucleotides, for detection and analysis of a wide variety of biological materials as well as to DNA analysis and high throughput protein analysis).
It would have been obvious to one of ordinary skill in the art to have modified Jovanovich in view of Wu to further incorporate the teaching of Wu to provide the first 
Regarding claim 8, Jovanovich in view of Wu teaches all of the elements of the current invention as stated above. Wu teaches wherein the first liquid inlet channel further comprises: a fourth sub-channel (Fig. 2, “loading reservoirs”); wherein a liquid outlet end of the fourth sub-channel is in communication with the connection sub-channel (Fig. 2), and wherein the fourth sub-channel is capable of introducing a cleaning solution into the immune reaction cell.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich as applied to claim 9 above.
Regarding claim 10, Jovanovich teaches all of the elements of the claimed invention as stated above. Jovanovich teaches that the length of reaction chambers could be increased for the purpose of detection (Fig. 29, “RT-PCR Chamber” 231; column 14, lines 18-23 teaches that holes can be used to provide increased pathlengths for detection). 
Although Jovanovich fails to explicitly teach wherein a length of the immune reaction cell is L1, and a length of the luminescent reaction cell is L2, and wherein 2xL1<L2, it would have been obvious to one of ordinary skill in the art through routine experimentation to provide the length of the immune reaction cell and the length of the luminescent reaction cell, wherein 2xL1<L2, in an effort to optimize luminescent activity and length available for detection.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich in view of Wu as applied to claim 6 above, and further in view of Chou et al. (US 20040072278 A1, hereinafter “Chou”).
Regarding claim 11, Jovanovich in view of Wu teach all of the elements of the current invention as stated above. Jovanovich in view of Wu fail to teach wherein cross-sectional shapes of the first sub-channel, the second sub-channel, the third sub-channel, the second liquid inlet channel, and the third liquid inlet channel are semi-circular.
Chou teaches a microfluidic device capable of measuring chemiluminescence (paragraph [0328]) comprising channels with semi-circular cross-sectional shapes that have a diameter of 20 μm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jovanovich in view of Wu to incorporate the teachings of Chou to provide the cross-sectional shapes of the first sub-channel, the second sub-channel, the third sub-channel, the second liquid inlet channel, and the third liquid inlet channel as semi-circular. Doing so would be a simple substitution of a shape of the channels of Jovanovich in view of Wu with semi-circular shapes that would have a reasonable expectation for successfully allowing fluid to flow through. 
Regarding claim 12, modified Jovanovich teaches all of the elements of the current invention as stated above. Chou further teaches wherein a diameter of the cross-section shape is 20 μm (paragraph [0328]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich as applied to claim 9 above, and further in view of Chou et al. (US 20040072278 A1, hereinafter “Chou”).
Regarding claim 13, Jovanovich teaches all of the elements of the current invention as stated above. Jovanovich fails to teach wherein a cross-section shape of the fifth sub-channel out of the fifth sub-channel out of the plurality of cross-sectional shapes and a cross-section shape of the sixth sub-channel out of the plurality of cross-section shapes are semi-circular.
Chou teaches a microfluidic device capable of measuring chemiluminescence (paragraph [0328]) comprising channels with semi-circular cross-sectional shapes that have a diameter of 20 μm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jovanovich to incorporate the teachings of Chou to provide the cross-sectional shapes of the first sub-channel, the second sub-channel, the third sub-channel, the second liquid inlet channel, and the third liquid inlet channel as semi-circular. Doing so would be a simple substitution of a shape of the channels of Jovanovich with semi-circular shapes that would have a reasonable expectation for successfully allowing fluid to flow through. 
Regarding claim 14, Jovanovich in view of Chou teaches all of the elements of the current invention as stated above. Chou further teaches wherein respective diameters of ones of the plurality of cross section shapes are 20 μm (paragraph [0328]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich in view of Wu as applied to claim 7 and 8 respectively above, and further in view of Chou et al. (US 20040072278 A1, hereinafter “Chou”).
Regarding claim 18, Jovanovich in view of Wu teach all of the elements of the current invention as stated above. Jovanovich in view of Wu fails to teach wherein respective cross-sectional shapes of the first sub-channel, the second sub-channel, the third sub-channel, the second liquid inlet channel, and the third liquid inlet channel are semi-circular.
Chou teaches a microfluidic device capable of measuring chemiluminescence (paragraph [0328]) comprising channels with semi-circular cross-sectional shapes that have a diameter of 20 μm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jovanovich in view of Wu to incorporate the teachings of Chou to provide the cross-sectional shapes of the first sub-channel, the second sub-channel, the third sub-channel, the second liquid inlet channel, and the third liquid inlet channel as semi-circular. Doing so would be a simple substitution of a shape of the channels of Jovanovich in view of Wu with semi-circular shapes that would have a reasonable expectation for successfully allowing fluid to flow through. 
Regarding claim 19, Jovanovich in view of Wu teach all of the elements of the current invention as stated above. Jovanovich in view of Wu fails wherein respective cross-sectional shapes of the first sub-channel, the second sub-channel, the third sub-channel, the second liquid inlet channel, and the third liquid inlet channel are semi-circular.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jovanovich in view of Wu to incorporate the teachings of Chou to provide the cross-sectional shapes of the first sub-channel, the second sub-channel, the third sub-channel, the second liquid inlet channel, and the third liquid inlet channel as semi-circular. Doing so would be a simple substitution of a shape of the channels of Jovanovich in view of Wu with semi-circular shapes that would have a reasonable expectation for successfully allowing fluid to flow through. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich as applied to claim 10 above, and further in view of Chou et al. (US 20040072278 A1, hereinafter “Chou”).
Regarding claim 20, Jovanovich teaches all of the elements of the claimed invention as stated above. Jovanovich fails to teach wherein respective cross-sectional shapes of the fifth sub-channel and the sixth sub-channel are semi-circular.
Chou teaches a microfluidic device capable of measuring chemiluminescence (paragraph [0328]) comprising channels with semi-circular cross-sectional shapes that have a diameter of 20 μm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jovanovich to incorporate the teachings of Chou . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsukagoshi et al. (K. Tsukagoshi, et al., “Development of a Micro Total Analysis System Incorporating Chemiluminescence Detection and Application to Detection of Cancer Markers,” Feb 2005, Anal. Chem., 77, 6, 1684-1688. Hereinafter “Tsukagoshi”) teaches a microfluidic chemiluminescent detection device (Fig. 1) comprising a luminescent reaction cell (R4). Tsukagoshi teaches chemiluminescence using a microfluidic device allowed for high sensitivity of detection of chemiluminescence (abstract). Tsukagoshi teaches the luminescent reaction cell (R4) is downstream of an immune reaction area (Fig. 8; page 1686, section “Analysis of ILITC-Labeled HSA”).
Lee et al. (US 20150111306 A1, hereinafter “Lee”) teaches a microfluidic system (abstract; Fig. 1) and a method to detect hemoglobin using chemiluminescence (paragraph [0049]). Lee teaches blood and a magnetic bead conjugated with an antibody were added to a reaction chamber and mixed, an acridinium ester-labeled antibody was added, H2O2 and NaOH were added and mixed, and the chemiluminescence signal was detected (paragraph [0049]).

Grego et al. (US 20140080729 A1, hereinafter “Grego”) teaches a microfluidic chip (Fig. 8) comprising: a base plate (662), and a first liquid inlet channel (644, 646), a second liquid inlet channel (642), a third liquid inlet channel (648), and an immune reaction cell (622) formed on a capable of immobilizing an antigen-antibody complex generated in the immune reaction cell, wherein a liquid outlet end of the first liquid inlet channel is in communication with a liquid inlet end of the immune reaction cell (Fig. 8), and the first liquid inlet channel is capable of introducing an antigen to be tested and an antibody into the immune reaction cell, wherein a liquid outlet end of the second liquid inlet channel is in communication with the liquid inlet end of the immune reaction cell (Fig. 8),  and wherein the second liquid inlet channel is capable of introducing an alkaline solution into the immune reaction cell, and wherein the third liquid inlet channel is capable of introducing an oxidant solution into the luminescent reaction cell.
Grego fails to teach a luminescent reaction cell formed on a first surface of the base plate, wherein an outlet end of the immune reaction cell is in communication with a liquid inlet end of the luminescent reaction cell and wherein a liquid outlet end of the third liquid inlet channel is in communication with the liquid inlet end of the luminescent reaction cell.
 	Taylor et al. (US 20100158756 A1, hereinafter “Taylor”) teaches a microfluidic system (abstract) that can be used for determining chemiluminescence (paragraph [0129]) comprising semi-circular shaped channels (Fig. 2C, element 29; paragraph [0054]) that may have a cross-sectional diameter less than or equal to 25, 10 or 5 μm (paragraph [0081]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797